DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (CN-107363436-A, see attached Derwent abstract & translation).
Regarding claim 1, Yin discloses a flux for a solder paste comprising a rosin, a solvent and an imidazole compound (benzimidazole 15-25 wt% and/or 2-methyl imidazole 5-15 wt%) in an amount of about 15-40 wt% (abstract; pg. 1- Content of the Invention; pg. 4- Example 3), which overlaps with claimed range of 25-35 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, Yin at least renders the claimed flux composition obvious.
As to claim 2, Yin discloses the flux including 40-60 wt% modified rosin (abstract), which overlaps the recited range at an endpoint of 40%. Yin discloses 
As to claim 3, examiner notes that 0% implies that the block organic acid is optional and thus, it is not required. Nonetheless, Yin discloses 5-15 wt% benzoic acid (abstract), which meets claimed organic acid amount.
As to claims 4-5, Yin discloses 1-5 wt% activator and 4-10 wt% thixotropic agent (abstract), which falls within the claimed ranges of activator and thixotropic agent, respectively.
As to claims 6-7, it is noted that 0% means that the antifoaming agent and antioxidant are optional and thus, they are not required to meet the claims.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yin (CN-107363436-A) with supportive evidence of Wu et al. (CN 102179644-A, see attached Derwent abstract).
Regarding claim 8, Yin does not specifically mention a solder paste. However, one in the soldering art would understand that a solder paste is made of solder metal powder & flux since this is common knowledge within ordinary capabilities of artisan. Nevertheless, evidentiary disclosure of Wu is cited herein. Wu teaches a soldering paste comprising a soldering powder and flux, the paste being used to join electronic products (abstract). Yin also desires to use the soldering composition in electronic products (abstract- Use). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize the soldering flux of Yin with any suitable metal powder to form a solder paste for the purpose of soldering desired electronic products, as taught by Wu.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735